Exhibit 10.2



 

EXHIBIT A

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN
RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: December 29, 2015

Original Conversion Price (subject to adjustment herein): $1.33

 

$7,500,000

 

10% ORIGINAL ISSUE DISCOUNT SENIOR SECURED CONVERTIBLE DEBENTURE

DUE June 30, 2017

 

THIS 10% ORIGINAL ISSUE DISCOUNT SENIOR SECURED CONVERTIBLE DEBENTURE is one of
a series of duly authorized and validly issued 10% Original Issue Discount
Senior Secured Convertible Debentures of InterCloud Systems, Inc., a Delaware
corporation, (the “Company”), having its principal place of business at 1030
Broad Street, Suite 102, Shrewsbury, NJ 07702, designated as its 10% Original
Issue Discount Senior Secured Convertible Debenture due June 30, 2017 (this
debenture, the “Debenture” and, collectively with the other debentures of such
series, the “Debentures”).

 

FOR VALUE RECEIVED, the Company promises to pay to JGB (Cayman) Waltham Ltd. or
its registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $7,500,000 on June 30, 2017 (the “Maturity
Date”) or such earlier date as this Debenture is required or permitted to be
repaid as provided hereunder, and to pay interest to the Holder on the aggregate
unconverted and then outstanding principal amount of this Debenture in
accordance with the provisions hereof. This Debenture is subject to the
following additional provisions:

 

Section 1.         Definitions. For the purposes hereof, in addition to the
terms defined elsewhere in this Debenture, (a) capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement and
(b) the following terms shall have the following meanings:

 

“Alternate Consideration” shall have the meaning set forth in Section 5(e).

 

 

 

 

“Applicable Interest Rate” means an annual rate equal to ten percent (10%),
provided, if the Stockholder Approval has not been obtained by the Stockholder
Meeting Deadline, an annual rate equal to thirteen percent (13%), provided,
further, in any event, following the occurrence and during the continuance of an
Event of Default, an annual rate equal to fifteen percent (15%).

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within sixty (60) days after commencement, (c) the Company
or any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or
any order of relief or other order approving any such case or proceeding is
entered, (d) the Company or any Significant Subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property that is not discharged or stayed within sixty (60) calendar days after
such appointment, (e) the Company or any Significant Subsidiary thereof makes a
general assignment for the benefit of creditors, (f) the Company or any
Significant Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts or (g) the
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

 

“Base Conversion Price” shall have the meaning set forth in Section 5(b)(i).

 

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 4(d).

 

“Bloomberg” means Bloomberg, L.P.

 

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(c)(v).

 



 2 

 

 

“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (other than by means of conversion
or exercise of the Debentures and the Securities issued together with the
Debentures), (b) the Company merges into or consolidates with any other Person,
or any Person merges into or consolidates with the Company and, after giving
effect to such transaction, the stockholders of the Company immediately prior to
such transaction own less than fifty percent (50%) of the aggregate voting power
of the Company or the successor entity of such transaction, (c) the Company
sells or transfers all or substantially all of its assets to another Person and
the stockholders of the Company immediately prior to such transaction own less
than fifty percent (50%) of the aggregate voting power of the acquiring entity
immediately after the transaction, (d) a replacement at one time or within a
three year period of more than one-half of the members of the Board of Directors
which is not approved by a majority of those individuals who are members of the
Board of Directors on the Original Issue Date (or by those individuals who are
serving as members of the Board of Directors on any date whose nomination to the
Board of Directors was approved by a majority of the members of the Board of
Directors who are members on the date hereof), or (e) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth in clauses (a) through (d) above.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Consolidated EBITDA” means, for any period, for the Company and Guarantors (as
defined in Purchase Agreement) on a consolidated basis, an amount equal to the
net income (on a consolidated basis) of the Company and the Guarantors for such
period plus (a) the following to the extent deducted in calculating such net
income: (i) all interest and premium payments of the Company and Guarantors in
connection with borrowed money actually paid by the Company and Guarantors in
such period, (ii) the provision for federal, state, local and foreign income
taxes payable by the Company and Guarantors for such period, (iii) depreciation
and amortization expense and (iv) other non-recurring expenses of the Company
and Guarantors reducing net income which do not represent a cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such net income: (i) Federal, state, local and foreign income tax
credits of the Company and Guarantors for such period and (ii) all non-cash
items increasing net income for such period. For the avoidance of doubt, the
calculation of Consolidated EBITDA shall exclude, for all purposes, Vaultlogix,
Data Protection Services, LLC, U.S. Data Security Acquisition, LLC and U.S. Data
Security Corporation.

 



 3 

 

 

“Conversion” shall have the meaning ascribed to such term in Section 4.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable (i)
upon conversion of this Debenture in accordance with the terms hereof or (ii)
pursuant to Section 6(b) hereof.

 

“DACA” means each Deposit Account Control Agreement, dated as of the date
hereof, by and between the Company or a Subsidiary, as applicable, PNC Bank,
National Association and the Purchasers pursuant to the Purchase Agreement.

 

“Debenture Register” shall have the meaning set forth in Section 2(d).

 

“Dilutive Issuance” shall have the meaning set forth in Section 5(b)(i).

 

“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b)(i).

 

“Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction or by way of a merger) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, in each case, whether or not the
consideration therefor consists of cash, securities or other assets owned by the
acquiring Person, excluding any sales of inventory in the ordinary course of
business on ordinary business terms.

 

“Dollar Volume Limitation” means fifteen percent (15%) of the aggregate dollar
trading volume of the Common Stock on the Principal Market (or other applicable
Trading Market) over the twenty (20) consecutive Trading Day period ending on
the Trading Day immediately preceding the date of any Holder Redemption Notice
or the commencement of any Interest Notice Period, as applicable. For the
purposes of this definition the term “dollar trading volume” for any Trading Day
shall be determined by multiplying the VWAP by the volume as reported on
Bloomberg for such Trading Day.

 

“DTC” means the Depository Trust Company.

 



 4 

 

 

“Equity Conditions” means, during the period in question, (a) the Company shall
have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notices of Conversions or Holder Redemption
Notices of the Holder, if any, (b) the Company shall have paid all liquidated
damages and other amounts owing to the Holder in respect of this Debenture,
(c)(i) there is an effective Registration Statement pursuant to which the Holder
is permitted to utilize the prospectus thereunder to resell all of the shares of
Common Stock issuable pursuant to the Transaction Documents (and the Company
believes, in good faith, that such effectiveness will continue uninterrupted for
the foreseeable future) or (ii) all of the Conversion Shares issuable pursuant
to the Transaction Documents (and shares issuable in lieu of cash payments of
interest) may be resold pursuant to Rule 144 without volume or manner-of-sale
restrictions as determined by the counsel to the Company as set forth in a
written opinion letter to such effect, addressed and acceptable to the Transfer
Agent and the Holder, provided, however, this condition shall not be deemed
satisfied (1) during any Rule 12b-25 extension period with respect to any
quarterly or annual report of the Company that is not filed by the prescribed
due date for such quarterly or annual report (without giving effect to any
extension period) or (2) during any period that the Company is not in compliance
with the current public information requirements under Rule 144, (d) the Common
Stock is trading on a Trading Market and all of the Conversion Shares issuable
pursuant to the Transaction Documents are listed or quoted for trading on such
Trading Market (and the Company believes, in good faith, that trading of the
Common Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (e) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
Conversion Shares then issuable pursuant to the Transaction Documents, (f) there
is no existing Event of Default and no existing event which, with the passage of
time or the giving of notice, would constitute an Event of Default, (g) the
issuance of the Conversion Shares in question to the Holder would not violate
the limitations set forth in Section 4(d) herein or the Exchange Cap, (h) there
has been no public announcement of a pending or proposed Fundamental Transaction
or Change of Control Transaction that has not been consummated, (i) the
applicable Holder is not in possession of any information provided by the
Company that constitutes, or may constitute, material non-public information,
(j) on each of the ten (10) Trading Days prior to the applicable date, unless
waived by the Holder, the Closing Price of the Common Stock is at least $1.00
per share (appropriately adjusted for any stock split, stock dividend, stock
combination, stock buy-back or other similar transaction), (k) the Common Stock
is DTC eligible and the Company’s transfer agent is participating in DTC’s Fast
Automated Securities Transfer Program, and (l) the Stockholder Approval has been
obtained.

 

“Equity Conditions Failure” shall have the meaning set forth in Section
6(b)(iii).

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 



 5 

 

 

“Event of Default” shall have the meaning set forth in Section 8(a).

 

“Exchange Cap” shall have the meaning set forth in Section 4(e).

 

“Excess Shares” shall have the meaning set forth in Section 6(b)(v)(B).

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, consultants, officers or directors of the Company pursuant to any
stock or option plan duly adopted for such purpose, or approved by a majority of
the non-employee members of the Board of Directors or a majority of the members
of a committee of non-employee directors established for such purpose and (b)
securities upon the exchange of or conversion of this Debenture and/or other
Common Stock Equivalents issued and outstanding on the Original Issue Date,
including any amendment or modification to such securities subsequent to the
Original Issue Date to decrease the exercise price, exchange price or conversion
price of such securities.

 

“FGI Litigation” shall have the meaning set forth in Section 6(b)(i).

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(e).

 

“Holder Redemption Amount” shall have the meaning set forth in Section 6(b)(i).

 

“Holder Redemption Notice” shall have the meaning set forth in Section 6(b)(i).

 

“Holder Redemption Payment Date” shall have the meaning set forth in Section
6(b)(i).

 

“Holder Redemption Right” shall have the meaning set forth in Section 6(b)(i).

 

“Indebtedness” shall include (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, current swap agreements, interest rate hedging agreements,
interest rate swaps or other financial products, (c) all capital or equipment
lease obligation or purchase money security interests, (d) all obligations or
liability secured by a Lien (except for Liens described in clauses (a) and (b)
of the definition of Permitted Liens) on any asset of the Company, irrespective
of whether such obligation or liability is assumed), and (e) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse) any of the
foregoing obligations of any other person or entity.

 

“Interest Advance Shares” shall have the meaning set forth in Section 2(a).

 

“Interest Notice Period” shall have the meaning set forth in Section 2(a).

 



 6 

 

 

“Interest Payment Date” shall have the meaning set forth in Section 2(a).

 

“Interest Share Amount” shall have the meaning set forth in Section 2(a).

 

“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including by merger) of Equity Interests of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person.

 

“Late Fees” shall have the meaning set forth in Section 2(e).

 

“Make-Whole Amount” means, with respect to the applicable date of determination,
an amount in cash equal to all of the interest that, but for the applicable
conversion or redemption payment (including, for the avoidance of doubt any
redemption in connection with the Holder Redemption Right) or acceleration,
would have accrued pursuant to Section 2 with respect to the applicable
principal amount being so converted or redeemed or accelerated for the period
commencing on the applicable redemption date or Conversion Date or default
payment date and ending on the Make-Whole End Date.

 

“Make-Whole End Date” means the Maturity Date, provided that (a) if the
Make-Whole Conditions are satisfied prior to the first anniversary of the
Original Issue, the “Make-Whole End Date” shall be the first anniversary of the
Original Issue Date and (b) if the Make-Whole Termination Conditions are
satisfied subsequent to the first anniversary of the Original Issue Date, the
“Make-Whole End Date” shall be the date that the Make-Whole Termination
Conditions are so satisfied.

 

“Make-Whole Period” means the period commencing on the Original Issue Date and
ending on the Make-Whole End Date.

 

“Make Whole Termination Conditions” means (a) the VWAP for the Common Stock on
the Principal Market for each of any twenty (20) consecutive Trading Days, which
period shall have commenced only if all of the Equity Conditions are satisfied,
equals or exceeds 120% of the then-effective Conversion Price, (b) the average
dollar trading volume of the Common Stock on the Principal Market during such
twenty (20) consecutive Trading Day period exceeds $225,000 per Trading Day, and
(c) the Equity Conditions are satisfied on each and every Trading Day of such
twenty (20) Trading Day period.

 

“Mandatory Default Amount” means the sum of (a) 105% of the outstanding
principal amount of this Debenture plus 100% of accrued and unpaid interest
thereon, plus the Make-Whole Amount, if applicable, and (b) all other amounts,
costs, expenses and liquidated damages due in respect of this Debenture.

 



 7 

 

 

“Monthly Allowance” shall have the meaning set forth in Section 6(b)(i).

 

“New York Courts” shall have the meaning set forth in Section 9(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Optional Redemption” shall have the meaning set forth in Section 6(a)(i).

 

“Optional Redemption Advance Shares” shall have the meaning set forth in Section
6(a)(iii).

 

“Optional Redemption Amount” means the sum of (a) 100% of the then outstanding
principal amount of the Debenture, (b) accrued but unpaid interest and, if the
Optional Redemption Notice is delivered during the Make-Whole Period, the
Make-Whole Amount and (c) all liquidated damages and other amounts due in
respect of the Debenture.

 

“Optional Redemption Date” shall have the meaning set forth in Section 6(a)(i).

 

“Optional Redemption Notice” shall have the meaning set forth in Section
6(a)(i).

 

“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a)(i).

 

“Optional Redemption Period” shall have the meaning set forth in Section
6(a)(i).

 

“Optional Redemption Premium” means an amount equal to $350,000.

 

“Original Issue Date” means the date of the first issuance of the Debentures,
regardless of any transfers of any Debenture and regardless of the number of
instruments which may be issued to evidence such Debentures.

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by the Debentures,
(b) lease obligations and purchase money indebtedness of up to $250,000, in the
aggregate, incurred in connection with the acquisition of capital assets and
lease obligations with respect to newly acquired or leased assets, (c)
Subordinated Indebtedness and (d) Indebtedness outstanding on the Original Issue
Date and identified on Schedule A hereto.

 



 8 

 

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP, (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien, (c) Liens
incurred in connection with Permitted Indebtedness under clause (a) thereunder,
(d) Liens incurred in connection with Permitted Indebtedness under clause (b)
thereunder, provided that such Liens are not secured by assets of the Company or
its Subsidiaries other than the assets so acquired or leased, (e) Liens existing
on the Original Issue Date and identified on Schedule B hereto; and (f) the
purported Lien against the assets of the Company in favor Faunus Group
International, Inc., provided that the purported Indebtedness, claims and/or
other liabilities secured thereby do not exceed $750,000 in the aggregate and,
provided, further that such Lien is terminated by not later than June __, 2016
and the FGI Litigation shall be dismissed, settled or finally adjudicated by
such date.

 

“Principal Market” means the Nasdaq Capital Market or such other Trading Market
where the Common Stock is then listed or quoted.

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
December 29, 2015 among the Company and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Conversion Shares by each Holder of the Debentures as provided for in the
Registration Rights Agreement.

 

“Secured Debt Obligation” means, on any date of determination, the aggregate
outstanding principal amount of the Debentures plus all accrued and unpaid
interest thereon plus all other amounts, costs, expenses and liquidated damages
due in respect of the Debentures as of such date.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Special Interest Payment” shall have the meaning set forth in Section 2(a).

 

“Stock On Effective Date” shall have the meaning set forth in Section 6(b)(ii).

 

“Stock Off Notice” shall have the meaning set forth in Section 6(b)(iv).

 

“Stock On Notice” shall have the meaning set forth in Section 6(b)(ii).

 

“Stock Payment Amount” shall have the meaning set forth in Section 6(b)(v).

 



 9 

 

 

“Stock Payment Rate” means the lowest of (a) the Conversion Price, (b) 80% of
the average of the VWAPs for each of the five (5) consecutive Trading Days
immediately prior to, as the case may be, the applicable Interest Payment Date,
the Optional Redemption Date, or, with respect to any redemption pursuant to
Section 6(b), the date of the applicable Holder Redemption Notice and (c) 90% of
the average of the five (5) lowest VWAPs during the twenty (20) consecutive
Trading Days immediately prior to, as the case may be, the applicable Interest
Payment Date, the Optional Redemption Date, or, with respect to any redemption
pursuant to Section 6(b), the date of the applicable Holder Redemption Notice.

 

“Stock Replacement Payment” shall have the meaning set forth in
Section 6(b)(v)(A).

 

“Subordination Agreement(s)” shall have the meaning given in the Securities
Purchase Agreement.

 

“Subordinated Indebtedness” means unsecured Indebtedness of the Company (i) with
a maturity at least 90 days after the Maturity Date, (ii) where the Company is
not obligated to make any payments in cash thereunder until a date that is at
least 90 days after the Maturity Date, and (iii) that is subject to a
subordination agreement with terms and conditions satisfactory to the Holder in
its sole discretion.

 

“Successor Entity” shall have the meaning set forth in Section 5(e).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the OTC QB Marketplace, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the Principal Market (or any successors
to any of the foregoing).

 

“Vaultlogix” means Vaultlogix, LLC, a wholly-owned Subsidiary of the Company.

 

“Vaultlogix Indebtedness” means any Indebtedness or other liabilities of
Vaultlogix or any subsidiary of Vaultlogix.

 

“Voluntary Stock Off Effective Date” shall have the meaning set forth in Section
6(b)(iv).

 



 10 

 

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (c) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Securities then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.

 

“Working Capital” means, as of any date of determination, (i) the Company’s and
each Guarantor’s cash on deposit in a bank account subject to a DACA and (ii)
the amount of the Company’s and each Guarantor’s accounts receivables which are
not more than ninety (90) days past due and the proceeds thereof, upon
collection, would be deposited into a bank account subject to a DACA, provided,
for purposes hereof, the following shall be excluded from the calculation of
Working Capital: (i) any accounts receivable of Vaultlogix, Data Protection
Services, LLC, U.S. Data Security Acquisition, LLC, and U.S. Data Security
Corporation (ii) any accounts receivable for which an invoice has not been
presented to the account debtor, (iii) any accounts receivable where the account
debtor is an Affiliate of the Company or any Subsidiary, and (iv) any accounts
receivable payable by an account debtor that is owed any monetary obligation by
the Company or any Subsidiary.

 

Section 2.         Interest.

 

a)         Payment of Interest in Cash or Shares. The Company shall pay interest
to the Holder on the aggregate unconverted and then outstanding principal amount
of this Debenture at the Applicable Interest Rate, payable monthly in arrears as
of the last Trading Day of each calendar month and on the Maturity Date (each
such date, an “Interest Payment Date”) (if any Interest Payment Date is not a
Business Day, then the applicable payment shall be due on the next succeeding
Business Day), in cash or, at the Company’s option, in duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock at the Stock
Payment Rate (the dollar amount to be paid in shares, the “Interest Share
Amount”) or a combination thereof. In addition, the one-year anniversary of the
Original Issue Date shall be an Interest Payment Date and a fixed amount, which
shall be additional interest hereunder, equal to $350,000 (the “Special Interest
Payment”) shall be due and payable to the Holder on such date in cash, shares of
Common Stock or a combination thereof as provided in this Section 2 with respect
regular interest payments. Notwithstanding anything contained herein to the
contrary, any payment of interest in shares of Common Stock may only occur if
(i) all of the Equity Conditions have been met (unless waived by the Holder in
writing) during the five (5) Trading Days immediately prior to the applicable
Interest Payment Date (the “Interest Notice Period”) and through and including
the date such shares of Common Stock are actually issued to the Holder; (ii) the
Company shall have given the Holder notice in accordance with the notice
requirements set forth below and (iii) as to such Interest Payment Date, prior
to such Interest Notice Period (but not more than two (2) Trading Days prior to
the commencement of such Interest Notice Period), the Company shall have
delivered to the Holder’s account with DTC a number of shares of Common Stock to
be applied against such Interest Share Amount equal to the quotient of (x) the
applicable Interest Share Amount divided by (y) the Stock Payment Rate assuming
for such purposes that the Interest Payment Date is the Trading Day immediately
prior to the commencement of the Interest Notice Period (the “Interest Advance
Shares”). In the event that the Interest Advance Shares in respect of any
Interest Share Amount would exceed the Dollar Volume Limitation, then the
Company shall pay the portion of the Interest Advance Shares that would be in
excess of the Dollar Volume Limitation in cash.

 



 11 

 

 

b)         Company’s Election to Pay Interest in Cash or Shares. Subject to the
terms and conditions herein, the decision whether to pay interest hereunder in
cash, shares of Common Stock or a combination thereof shall be at the sole
discretion of the Company. At two (2) Trading Days prior to the commencement of
any Interest Notice Period, the Company shall deliver to the Holder a written
notice of its election to pay interest hereunder on the applicable Interest
Payment Date either in cash, shares of Common Stock or a combination thereof and
the Interest Share Amount as to the applicable Interest Payment Date, provided
that the Company may indicate in such notice that the election contained in such
notice shall apply to future Interest Payment Dates until revised by a
subsequent notice. During any Interest Notice Period, the Company’s election
(whether specific to an Interest Payment Date or continuous) shall be
irrevocable as to such Interest Payment Date. Subject to the aforementioned
conditions, failure to timely deliver such written notice to the Holder shall be
deemed an election by the Company to pay the interest on such Interest Payment
Date in cash. The aggregate number of shares of Common Stock otherwise issuable
to the Holder on an Interest Payment Date shall be reduced by the number of
Interest Advance Shares previously issued to the Holder in connection with such
Interest Payment Date. In addition, if the number of Interest Advance Share
exceeds the aggregate number of share of Common Stock otherwise issuable to the
Holder on the Interest Payment Date, then the Holders shall promptly return such
excess number of shares to the Company.

 

c)         Interest Calculations. Interest shall be calculated on the basis of a
365-day year and the actual number of days elapsed, and shall accrue daily
commencing on the Original Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest, liquidated damages and
other amounts which may become due hereunder, has been made. Payment of interest
in shares of Common Stock (other than the Interest Advance Shares issued prior
to an Interest Notice Period) shall otherwise occur pursuant to Section 4(c)(ii)
herein and, solely for purposes of the payment of interest in shares, the
Interest Payment Date shall be deemed the Conversion Date. Interest shall cease
to accrue with respect to any principal amount converted, provided that, the
Company actually delivers the Conversion Shares within the time period required
by Section 4(c)(ii) herein. Interest hereunder will be paid to the Person in
whose name this Debenture is registered on the records of the Company regarding
registration and transfers of this Debenture (the “Debenture Register”).

 



 12 

 

 

d)         Late Fee. All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at an interest rate equal to the lesser of
fifteen percent (15%) per annum or the maximum rate permitted by applicable law
(the “Late Fees”) which shall accrue daily from the date such interest is due
hereunder through and including the date of actual payment in full.
Notwithstanding anything to the contrary contained herein, if, on any Interest
Payment Date the Company has elected to pay accrued interest in the form of
Common Stock but the Company is not permitted to pay accrued interest in Common
Stock because it fails to satisfy the conditions for payment in Common Stock set
forth in Section 2(a) herein, then, at the option of the Holder, the Company, in
lieu of delivering either shares of Common Stock pursuant to this Section 2 or
paying the regularly scheduled interest payment in cash, shall deliver, within
three (3) Trading Days of each applicable Interest Payment Date, an amount in
cash equal to the product of (x) the number of shares of Common Stock otherwise
deliverable to the Holder in connection with the payment of interest due on such
Interest Payment Date multiplied by (y) the highest VWAP during the period
commencing on the Interest Payment Date and ending on the Trading Day prior to
the date such payment is actually made.

 

e)         Prepayment. Except as otherwise set forth in this Debenture, the
Company may not prepay any portion of the principal amount of this Debenture
without the prior written consent of the Holder.

 

Section 3.         Registration of Transfers and Exchanges.

 

a)         Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be
payable for such registration of transfer or exchange.

 

b)         Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

 

c)         Reliance on Debenture Register. Prior to due presentment for transfer
to the Company of this Debenture, the Company and any agent of the Company may
treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

 



 13 

 

 

Section 4.         Conversion.

 

a)         Voluntary Conversion. At any time after the Original Issue Date until
this Debenture is no longer outstanding, this Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(d) hereof). The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (each, a “Notice of Conversion”), specifying therein the principal
amount of this Debenture to be converted and the date on which such conversion
shall be effected (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is deemed delivered hereunder. No ink-original Notice
of Conversion shall be required, nor shall any medallion guarantee (or other
type of guarantee or notarization) of any Notice of Conversion form be required.
To effect conversions hereunder, the Holder shall not be required to physically
surrender this Debenture to the Company unless the entire principal amount of
this Debenture, plus all accrued and unpaid interest thereon, has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). In the
event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. The Holder, and
any assignee by acceptance of this Debenture, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of a portion of
this Debenture, the unpaid and unconverted principal amount of this Debenture
may be less than the amount stated on the face hereof.

 

b)         Conversion Price. The conversion price in effect on any Conversion
Date shall be equal to $1.33, subject to adjustment herein (the “Conversion
Price”).

 

c)         Mechanics of Conversion.

 

i.         Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Debenture to be converted by (y) the Conversion Price.

 

ii.         Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the six month
anniversary of the Original Issue Date, shall be free of restrictive legends and
trading restrictions (other than those which may then be required by the
Purchase Agreement) representing the number of Conversion Shares being acquired
upon the conversion of this Debenture (including, if the Company has given
continuous notice pursuant to Section 2(b) for payment of interest in shares of
Common Stock at least seven (7) Trading Days prior to the date on which the
Notice of Conversion is delivered to the Company, shares of Common Stock equal
to (x) accrued and unpaid interest on the principal amount being converted plus,
if the applicable conversion is during the Make-Whole Period, the Make-Whole
Amount divided by (y) the Stock Payment Rate assuming that the Conversion Date
is an Interest Payment Date) and (B) a bank check in the amount of accrued and
unpaid interest and, if the applicable conversion is during the Make-Whole
Period, the Make-Whole Amount in cash (if the Company has elected or is required
to pay accrued interest in cash). On or after the six month anniversary of the
Original Issue Date, the Company shall deliver any certificate or certificates
required to be delivered by the Company under this Section 4(c) electronically
through DTC provided that (i) the Company is in compliance with the current
public information requirements of Rule 144 and (ii) the Holder has delivered to
the Company a broker representation letter that the shares of Common Stock
represented by such certificates have been sold pursuant to Rule 144.

 



 14 

 

 

iii.         Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original
Debenture delivered to the Company and the Holder shall promptly return to the
Company the Common Stock certificates issued to such Holder pursuant to the
rescinded Conversion Notice.

 

iv.         Obligation Absolute; Partial Liquidated Damages. The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Debenture in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder. In the event the Holder of this Debenture shall elect to convert any or
all of the outstanding principal amount hereof, the Company may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Debenture shall
have been sought and obtained, and the Company posts a surety bond for the
benefit of the Holder in the amount of 150% of the outstanding principal amount
of this Debenture, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to the Holder to the extent
it obtains judgment. In the absence of such injunction, the Company shall issue
Conversion Shares or, if applicable, cash, upon a properly noticed conversion.
If the Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 4(c)(ii) by the second Trading Day following
the Share Delivery Date, the Company shall pay to the Holder, in cash, as
partial liquidated damages and not as a penalty, for each $1,000 of principal
amount being converted, $10 per Trading Day (increasing to $20 per Trading Day
on the fifth (5th) Trading Day after such liquidated damages begin to accrue)
for each Trading Day after the second Trading Day following such Share Delivery
Date until such certificates are delivered or Holder rescinds such conversion;
provided, however, if the Company has failed to deliver a certificate or
certificates pursuant to Section 4(c)(ii) by the Share Delivery Date more than
twice in any twelve (12) month period, then such partial liquidated damages
shall begin to accrue on the Share Delivery Date. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to Section 8 hereof for the Company’s failure to deliver Conversion Shares
within the period specified herein and the Holder shall have the right to pursue
all remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

 



 15 

 

 

v.         Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a principal amount equal to the principal amount
of the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(c)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of this Debenture with respect to which the actual sale
price of the Conversion Shares (including any brokerage commissions) giving rise
to such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this
Debenture as required pursuant to the terms hereof.

 



 16 

 

 

vi.         Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of this Debenture and payment of interest on this Debenture,
each as herein provided, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder (and the other
holders of the Debentures), not less than such aggregate number of shares of the
Common Stock as shall (subject to the terms and conditions set forth in the
Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the then outstanding principal
amount of this Debenture and payment of interest hereunder. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.

 

vii.         Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Debenture. As to
any fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

viii.         Transfer Taxes and Expenses. The issuance of certificates for
shares of the Common Stock on conversion of this Debenture shall be made without
charge to the Holder hereof for any documentary stamp or similar taxes that may
be payable in respect of the issue or delivery of such certificates, provided
that, the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate upon conversion in a name other than that of the Holder of this
Debenture so converted and the Company shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid. The
Company shall pay all Transfer Agent fees required for processing of any Notice
of Conversion and all fees to DTC (or another established clearing corporation
performing similar functions) required for same-day electronic delivery of the
Conversion Shares.

 



 17 

 

 

d)         Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below).  For
purposes of this Section 4(d), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
Section 4(d) applies, the determination of whether this Debenture is convertible
(in relation to other securities owned by the Holder together with any
Affiliates) and of which principal amount of this Debenture is convertible shall
be in the sole discretion of the Holder, and the submission of a Notice of
Conversion shall be deemed to be the Holder’s determination of whether this
Debenture may be converted (in relation to other securities owned by the Holder
together with any Affiliates) and which principal amount of this Debenture is
convertible, in each case subject to the Beneficial Ownership Limitation. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Company each time it delivers a Notice of Conversion that such Notice of
Conversion has not violated the restrictions set forth in this paragraph and the
Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 4(d), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as stated in the most recent of the following: (i) the Company’s most recent
periodic or annual report filed with the Commission, as the case may be, (ii) a
more recent public announcement by the Company, or (iii) a more recent written
notice by the Company or the Company’s transfer agent setting forth the number
of shares of Common Stock outstanding.  Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding.  In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Debenture, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
“Beneficial Ownership Limitation” shall be 4.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of this Debenture held by the
Holder. The Holder, upon not less than sixty one (61) days’ prior notice to the
Company, may increase or decrease the Beneficial Ownership Limitation provisions
of this Section 4(d), provided that the Beneficial Ownership Limitation in no
event exceeds 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Debenture held by the Holder and the Beneficial Ownership
Limitation provisions of this Section 4(d) shall continue to apply. Any such
increase or decrease will not be effective until the sixty first (61st) day
after such notice is delivered to the Company. The Beneficial Ownership
Limitation provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(d)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.

 



 18 

 

 

e)         Principal Market Regulation. The Company shall not issue any shares
of Common Stock pursuant to the terms of this Debenture if the issuance of such
shares of Common Stock would exceed the aggregate number of shares of Common
Stock which the Company may issue pursuant to the terms of (x) this Debenture,
(y) the Senior Convertible Note, dated November 12, 2015 (the “Dominion Note”),
issued by the Company to Dominion Capital LLC (“Dominion”) in connection with
that certain Securities Purchase Agreement, dated as of November 12, 2015, by
and between the Company and Dominion, and (z) the three Senior Convertible Notes
(together, the “Exchange Notes”) issued by the Company to Dominion in connection
with that certain Exchange Agreement, dated November 12, 2015, by and among the
Company, all of the Company’s subsidiaries party thereto and Dominion without
breaching the Company’s obligations under the rules or regulations of the
Principal Market, which number of shares of Common Stock is 5,245,755 (the
number of shares which may be issued without violating such rules and
regulations, the “Exchange Cap”), except that such limitation shall not apply in
the event that the Company (A) obtains the approval of its stockholders as
required by the applicable rules of the principal market for issuances of shares
of Common Stock in excess of such amount or (B) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Holder.

 

Section 5.         Certain Adjustments.

 

a)         Stock Dividends and Stock Splits. If the Company, at any time while
this Debenture is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Debentures), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event, and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 



 19 

 

 

b)         Subsequent Equity Sales.

 

(i)         If, at any time while this Debenture is outstanding the Company or
any Subsidiary, as applicable, sells or grants any option to purchase or sells
or grants any right to reprice, or otherwise disposes of or issues (or announces
any sale, grant or any option to purchase or other disposition), any Common
Stock or Common Stock Equivalents entitling any Person to acquire shares of
Common Stock at an effective price per share that is lower than the then
Conversion Price (such issuances, collectively, a “Dilutive Issuance”) (if the
holder of the Common Stock or Common Stock Equivalents so issued shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced, and only reduced, to an
amount equal to 120% of such lower price (such lower price, the “Base Conversion
Price”). Such adjustment shall be made whenever such Common Stock or Common
Stock Equivalents are issued. Notwithstanding the foregoing, no adjustment will
be made under this Section 5(b)(i) in respect of an Exempt Issuance. The Company
shall notify the Holder in writing, no later than the Trading Day following the
issuance of any Common Stock or Common Stock Equivalents subject to this Section
5(b)(i), indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms (such notice,
the “Dilutive Issuance Notice”).

 

(ii)         Intentionally Omitted.

 

(iii)         For purposes of clarification, whether or not the Company provides
a Dilutive Issuance Notice pursuant to this Section 5(b), upon the occurrence of
any Dilutive Issuance the Holder is entitled to receive a number of Conversion
Shares based upon the Base Conversion Price on or after the date of such
Dilutive Issuance regardless of whether the Holder accurately refers to the Base
Conversion Price in the Notice of Conversion.

 

c)         Subsequent Rights Offerings. In addition to any adjustments pursuant
to Section 5(a) above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete conversion of this Debenture (without
regard to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Beneficial
Ownership Limitation, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 



 20 

 

 

d)         Pro Rata Distributions. During such time as this Debenture is
outstanding, if the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Debenture, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Debenture (without regard to any limitations on exercise hereof,
including without limitation, the Beneficial Ownership Limitation) immediately
before the date of which a record is taken for such Distribution, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the participation in such Distribution (provided,
however, to the extent that the Holder's right to participate in any such
Distribution would result in the Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Distribution to such extent (or in the beneficial ownership of any shares of
Common Stock as a result of such Distribution to such extent) and the portion of
such Distribution shall be held in abeyance for the benefit of the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 

e)         Fundamental Transaction. If, at any time while this Debenture is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
fifty percent (50%) or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
fifty percent (50%) of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent conversion of this
Debenture, the Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction (without regard to any limitation in
Section 4(d) on the conversion of this Debenture), the number of shares of
capital stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Debenture is
convertible immediately prior to such Fundamental Transaction (without regard to
any limitation in Section 4(d) on the conversion of this Debenture). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Debenture following such Fundamental
Transaction. The Company shall cause any successor entity in a Fundamental
Transaction in which the Company is not the survivor (the “Successor Entity”) to
assume in writing all of the obligations of the Company under this Debenture and
the other Transaction Documents (as defined in the Purchase Agreement) in
accordance with the provisions of this Section 5(e) pursuant to written
agreements in form and substance reasonably satisfactory to the Holder and
approved by the Holder (without unreasonable delay) prior to such Fundamental
Transaction and shall, at the option of the holder of this Debenture, deliver to
the Holder in exchange for this Debenture a security of the Successor Entity
evidenced by a written instrument substantially similar in form and substance to
this Debenture which is convertible for a corresponding number of shares of
capital stock of such Successor Entity (or its parent entity) equivalent to the
shares of Common Stock acquirable and receivable upon conversion of this
Debenture (without regard to any limitations on the conversion of this
Debenture) prior to such Fundamental Transaction, and with a conversion price
which applies the conversion price hereunder to such shares of capital stock
(but taking into account the relative value of the shares of Common Stock
pursuant to such Fundamental Transaction and the value of such shares of capital
stock, such number of shares of capital stock and such conversion price being
for the purpose of protecting the economic value of this Debenture immediately
prior to the consummation of such Fundamental Transaction), and which is
reasonably satisfactory in form and substance to the Holder. Upon the occurrence
of any such Fundamental Transaction, the Successor Entity shall succeed to, and
be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Debenture and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Debenture and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein.

 



 21 

 

 

f)         Calculations. All calculations under this Section 5 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

g)         Notice to the Holder.

 

i.         Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to the Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

ii.         Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Holder shall remain
entitled to convert this Debenture during the 20-day period commencing on the
date of such notice through the effective date of the event triggering such
notice except as may otherwise be expressly set forth herein.

 



 22 

 

 

Section 6.         Optional Redemption.

 

a)         Optional Redemption at Election of Company.

 

i.         Subject to the provisions of this Section 6(a), at any time after the
Original Issue Date and provided that the Equity Conditions are satisfied during
the Optional Redemption Period, the Company may deliver a notice to the Holder
(an “Optional Redemption Notice” and the date such notice is deemed delivered
hereunder, the “Optional Redemption Notice Date”) of its irrevocable election to
redeem all, but not less than all, of the then outstanding principal amount of
this Debenture for cash in an amount equal to the Optional Redemption Amount
plus, if the Company has not already made the Special Interest Payment, the
Optional Redemption Premium, on the twentieth (20th) Trading Day following the
Optional Redemption Notice Date (such date, the “Optional Redemption Date”, such
20 Trading Day period, the “Optional Redemption Period” and such redemption, the
“Optional Redemption”). The Optional Redemption Amount and the Optional
Redemption Premium, if applicable, is payable in full on the Optional Redemption
Date. The Optional Redemption Premium, if applicable, shall be payable in cash
or, at the Company’s option, in fully paid, duly authorized and non-assessable
shares of Common Stock at the Stock Payment Rate; provided, the Company complies
with the requirements set forth below in Section 6(a)(iii). The Company
covenants and agrees that it will honor all Notices of Conversion tendered from
the time of delivery of the Optional Redemption Notice through the date all
amounts owing thereon are due and paid in full. The Company’s determination to
pay an Optional Redemption in cash shall be applied ratably to all of the
holders of the then outstanding Debentures based on their (or their
predecessor’s) initial purchases of Debentures pursuant to the Purchase
Agreement. The Company will, concurrently with the delivery of the Optional
Redemption Notice to the Holder, publicly announce its intention to redeem the
Debenture by means of a press release and Current Report on Form 8-K. For the
avoidance of doubt, the Optional Redemption Amount is payable only in cash; only
the Optional Redemption Premium, if applicable, may be paid in shares of Common
Stock.

 



 23 

 

 

ii.         The payment of cash and, if applicable, Common Stock, pursuant to an
Optional Redemption shall be payable on the Optional Redemption Date. If any
portion of the payment pursuant to an Optional Redemption shall not be paid by
the Company by the applicable due date, interest shall accrue thereon at an
interest rate equal to the lesser of fifteen percent (15%) per annum or the
maximum rate permitted by applicable law until such amount is paid in full.
Notwithstanding anything herein contained to the contrary, if any portion of the
Optional Redemption Amount and, if applicable, Optional Redemption Premium,
remains unpaid after such applicable date, or if the Equity Conditions are not
satisfied during the Optional Redemption Period, the Holder may elect, by
written notice to the Company given at any time thereafter, to invalidate such
Optional Redemption, ab initio, and the Company shall have no further right to
exercise such Optional Redemption. The Holder may elect to convert the
outstanding principal amount of the Debenture pursuant to Section 4 prior to
actual payment in cash for any redemption under this Section 6(a) by the
delivery of a Notice of Conversion to the Company.

 

iii.         To the extent that the Company desires to pay the Optional
Redemption Premium in shares of Common Stock, then (i) the Company shall give
the Holder notice in accordance with the notice requirements set forth below and
(ii) on the Optional Redemption Notice Date, the Company shall have delivered to
the Holder’s account with DTC a number of shares of Common Stock to be applied
against such Optional Redemption Premium equal to the quotient of (x) the
Optional Redemption Premium divided by (y) the Stock Payment Rate assuming for
such purposes that the Optional Redemption Date is the Trading Day immediately
prior to Optional Redemption Notice Date (the “Optional Redemption Advance
Shares”). Subject to the terms and conditions herein, the decision whether to
pay the Optional Redemption Premium hereunder in cash or shares of Common Stock
shall be at the sole discretion of the Company. On the Optional Redemption
Notice Date, the Company shall deliver to the Holder a written notice of its
election to pay the Optional Redemption Premium hereunder on the Optional
Redemption Date either in cash or shares of Common Stock. The Company’s election
shall be irrevocable. Subject to the aforementioned conditions, failure to
deliver such written notice on the Optional Redemption Notice Date to the Holder
shall be deemed an election by the Company to pay the Optional Redemption
Premium in cash. The aggregate number of shares of Common Stock otherwise
issuable to the Holder on the Optional Redemption Date shall be reduced by the
number of Optional Redemption Advance Shares previously issued to the Holder. In
the event that the Optional Redemption Advance Shares in respect of any Optional
Redemption Notice would exceed the Dollar Volume Limitation, then the Company
shall pay the portion of the Optional Redemption Advance Shares that would be in
excess of the Dollar Volume Limitation in cash.

 



 24 

 

 

b)         Optional Redemption at Election of Holder.

 

i.         Commencing on February 29, 2016, the Holder shall have the right, at
its option, to require the Company to redeem up to $350,000 of the outstanding
principal amount (plus accrued and unpaid interest thereon) plus, during the
Make-Whole Period, the Make-Whole Amount (the “Monthly Allowance”) per calendar
month (the “Holder Redemption Right”). The Holder may exercise its Holder
Redemption Right for a calendar month, at any time and from time to time, during
such calendar month, by sending one or more written notices, the form of which
is attached hereto as Annex B (each a “Holder Redemption Notice”), to the
Company by not later than 11:59:59 P.M. (local time in New York City, New York)
on the last Trading Day of such calendar month, which Holder Redemption Notices
shall specify the principal amount to be redeemed and the amount of accrued and
unpaid interest thereon and, if applicable, the Make-Whole Amount (together, the
“Holder Redemption Amount”). The Company shall promptly, but in any event no
more than three (3) Trading Days after the date that the Holder delivers a
Holder Redemption Notice to the Company (the “Holder Redemption Payment Date”),
pay the applicable Holder Redemption Amount (1) in cash by wire transfer of
immediately available funds to the extent that this Debenture is Stock Off (as
defined below) on the date that the Holder delivers the Holder Redemption Notice
to the Company or (2) shares of Common Stock to the extent that this Debenture
is Stock On (as defined below) on the date that the Company delivers the Holder
Redemption Notice. For the avoidance of doubt, payment in cash or Common Stock
shall be determined according to the status of the Debenture as Stock On or
Stock Off on the date that the Holder delivers the Holder Redemption Notice to
the Company and not the Holder Redemption Payment Date. For the further
avoidance of doubt, the Holder and the Company agree that the Holder may deliver
more than one Holder Redemption Notice during a calendar month provided that the
sum of the Holder Redemption Amounts set forth in all of the Holder Redemption
Notices delivered during such calendar month does not exceed the Monthly
Allowance. Notwithstanding the preceding sentence, in the event that the Company
settles or compromises the FGI Litigation or a judgment is entered against the
Company in in the FGI Litigation, in any case, for an amount in excess of
$150,000 (such amount in excess of $150,000, the “FGI Resolution Amount”), the
Holder shall have the right, at the Holder’s option, to require the Company to
redeem pursuant to this Section 6(b) an additional amount equal to the FGI
Resolution Amount, in whole or in part, at any time and from time to time (which
time may be prior to February 29, 2016), and the Company acknowledges that in
such event, that the aggregate Holder Redemption Amount set forth in all of the
Holder Redemption Notices delivered during a calendar month may exceed the
Monthly Allowance until the FGI Resolution Amount is reduced to zero. The “FGI
Litigation” means InterCloud Systems, Inc., TNS Inc, Integration Partners – NY
Corporation, ADEX Corporation, AW Solutions, Inc., as plaintiffs, against Faunus
Group, Inc., Index No. 652720/2015, Supreme Court of the State of New York, New
York County, and any other litigation, proceeding or action arising out of the
same facts and circumstances in dispute in the foregoing.

 



 25 

 

 

ii.         At any time, and from time to time, subject to the provisions of
this Section 6(b), the Company may deliver a written notice to the Holder that
it will pay any Holder Redemption Amounts under Section 6(b)(i) in shares of
Common Stock (a “Stock On Notice”) and any such notice shall become effective on
the second (2nd) Trading Day after the Holder’s receipt thereof (the “Stock On
Effective Date”). Such Stock On Notice shall certify that the Equity Conditions
are satisfied and at any time that this Debenture is Stock On, the Company
shall, upon the Holder’s request, certify in writing to the Holder that the
Equity Conditions are satisfied. From the time that a Stock On Notice takes
effect until such time that such Stock On Notice is withdrawn pursuant to
Section 6(b)(iv) or deemed withdrawn pursuant to Section 6(b)(iii), this
Debenture shall be deemed to be “Stock On.” At any time that this Debenture is
not Stock On, then this Debenture shall be deemed to be “Stock Off.” For the
avoidance of doubt, the Holder may deliver a Holder Redemption Notice during the
period after receipt of the Stock On Notice but prior to the Stock On Effective
Date; the Debenture shall be Stock Off during such period and, accordingly, the
applicable Holder Redemption Amount would be payable in cash.

 

iii.         The Company may not deliver a Stock On Notice unless the Equity
Conditions are then satisfied. If the Equity Conditions cease, for any reason,
to be satisfied while this Debenture is Stock On, then the applicable Stock On
Notice shall, automatically without any further action of the Company or the
Holder, immediately be deemed to be withdrawn and this Debenture shall
immediately be deemed to be Stock Off (an “Equity Conditions Failure”). The
Company shall immediately notify the Holder of any Equity Conditions Failure.

 

iv.         The Company may voluntarily withdraw a Stock On Notice by delivering
a written notice (a “Stock Off Notice”) to the Holder and such Stock On Notice
shall be deemed withdrawn and this Debenture shall be Stock Off two (2) Trading
Days after receipt thereof by the Holder (the “Voluntary Stock Off Effective
Date”). For the avoidance of doubt, the Holder may deliver a Holder Redemption
Notice during the period after receipt of the Stock Off Notice but prior to the
Voluntary Stock Off Effective Date; the Debenture shall be Stock On during such
period and, accordingly, the applicable Holder Redemption Amount would be
payable in shares of Common Stock on the applicable Holder Redemption Payment
Date as provided herein.

 

v.         With respect to each Holder Redemption Notice delivered to the
Company pursuant to Section 6(b)(i) at a time when this Debenture was Stock On,
subject to the provisions of this Section 6(b)(v), the Company shall, in payment
of the Holder Redemption Amount deliver to the Holder a number of shares of
Common Stock equal to the quotient of (such quotient of (x) and (y), the “Stock
Payment Amount”) (x) the applicable Holder Redemption Amount and (y) the Stock
Payment Rate by not later than the applicable Holder Redemption Payment Date.
Notwithstanding the foregoing or any other provision herein to the contrary:

 

(A)         in the event any Equity Conditions Failure occurs after the delivery
of the applicable Holder Redemption Notice at a time when this Debenture is
Stock On but prior to the applicable Holder Redemption Payment Date, the Company
shall pay to the Holder an amount in cash equal to the product of (i) the
applicable Holder Redemption Amount divided by Stock Payment Amount and (ii) the
highest VWAP for the Common Stock during the five (5) Trading Days immediately
preceding the date of the applicable Holder Redemption Notice (such product of
(i) and (ii), the “Stock Replacement Payment”);

 



 26 

 

 

(B)         in the event that the aggregate number of shares of Common Stock to
be delivered to the Holder pursuant to this Section 6(b)(v) in respect of any
individual Holder Redemption Notice would cause such Holder to exceed the
Beneficial Ownership Limitation, then, (I) the Holder shall provide written
notice to the Company that such delivery of all or a portion of such shares of
Common Stock would cause Holder to exceed the Beneficial Ownership Limitation,
and (II) in addition to delivery of the number of shares of Common Stock that
would not cause such Holder to exceed the Beneficial Ownership Limitation, the
Company shall pay to the Holder in lieu of such number of shares of Common Stock
that would cause the Holder to exceed the Maximum Percentage (such excess number
of shares, the “Excess Shares”), not more than the later of (x) the Holder
Redemption Payment Date and (y) one (1) Trading Day after the date of the
Holder’s written notice, an amount in cash equal to the portion of the Holder
Redemption Amount that would otherwise be payable in respect of the Excess
Shares;

 

(C)         in the event that the Holder Redemption Amount in respect of any
Holder Redemption Notice would exceed the Dollar Volume Limitation, then the
Company shall pay the portion of the Holder Redemption Amount that would be in
excess of the Dollar Volume Limitation in cash.

 

Any shares of Common Stock required to be delivered by the Company to the Holder
under this Section 6(b)(v) shall be credited to the Holder’s or its designee’s
balance account with DTC through its Deposit/Withdrawal at Custodian system on
the Holder Redemption Payment Date. In addition, the provisions of Section
4(c)(iv), Section 4(c)(v) and Section 8(a)(viii) shall apply to the delivery of
shares of Common Stock under this Section 6(b)(v) mutatis mutandis as if each
date when shares of Common Stock are required to be delivered under this
Section 6(b) was a Share Delivery Date.

 

Section 7.         Covenants.

 

a)         As long as any portion of this Debenture remains outstanding, unless
the Holders shall have otherwise given prior written consent, the Company shall
not, and shall not permit any of the Subsidiaries to, directly or indirectly:

 

i.         other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any Indebtedness of any kind, including, but not
limited to, a guarantee, on or with respect to any of its property or assets now
owned or hereafter acquired or any interest therein or any income or profits
therefrom;

 



 27 

 

 

ii.         other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;

 

iii.         make or hold any Investments, including making any Investment in a
Subsidiary that is not a Guarantor;

 

iv.         Dispose of any of its assets other than the sale of inventory in the
ordinary course of business consistent with past practices. Without limiting the
foregoing, neither the Company nor any Guarantor will not Dispose of or
otherwise transfer any assets or property to any Subsidiary that is not a
Guarantor. Nothing herein shall prohibit the Company from Disposing of
Vaultlogix, or assets of Vaultlogix, provided, that (i) the Company and each
Subsidiary is unconditionally released from any guarantees or other contingent
liabilities related to Vaultlogix Indebtedness, (ii) any liens on the assets or
property of the Company or any Subsidiary in connection with any Vaultlogix
Indebtedness or any guaranty thereof is irrevocably released, and (iii) neither
the Company nor any Subsidiary assumes or retains any Vaultlogix Indebtedness;

 

v.         amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

vi.         merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person or otherwise suffer or permit a Change of Control
Transaction;

 

vii.         repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or Common
Stock Equivalents other than as to (i) the Conversion Shares as permitted or
required under the Transaction Documents and (ii) repurchases of Common Stock or
Common Stock Equivalents of departing officers and directors of the Company,
provided that such repurchases shall not exceed an aggregate of $100,000 for all
officers and directors during the term of this Debenture;

 

viii.         repay, repurchase or offer to repay, repurchase or otherwise
acquire any Indebtedness (including, for the avoidance of doubt, any guaranty or
surety of Vaultlogix Indebtedness) other than (i) the Debentures and (ii)
payments by the Company in the form of any equity security of the Company
permitted by the Subordination Agreements;

 



 28 

 

 

ix.         pay cash dividends or distributions on any equity securities of the
Company;

 

x.         create any new Subsidiary unless such Subsidiary is promptly added as
a Guarantor and promptly executes a joinder to the Subsidiary Guaranty and
Security Agreement;

 

xi.         enter into any transaction with any Affiliate of the Company which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is made on an arm’s-length basis and expressly approved
by a majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval);

 

xii.         make any payments under the Conversion Agreement, dated December
__, 2013, by and between the Company and GPB Life Science Holding, LLC other
than in shares of Common Stock;

 

xiii.         enter into any agreement with respect to any of the foregoing.

 

b)         Consolidated EBITDA Covenant. The Company shall maintain as of the
last day of each fiscal quarter (commencing with the quarter ended March 31,
2016), Consolidated EBITDA for the trailing three (3) month period then ended on
such day in an amount equal to or greater than $0.01.

 

c)         Working Capital Covenant. The Company shall maintain at all times
(tested as of the end of each calendar week upon delivery of a compliance
certificate for each such calendar week as provided in Section 7(e)), a ratio of
Working Capital to Secured Debt Obligation of not less than 1.50:1.00, subject
to adjustment as provided in Section 7(g).

 

d)         EBITDA Compliance Certificate. Immediately following the filing of
its Quarterly Report on Form 10-Q for any fiscal quarter and, with respect to
any fourth fiscal quarter, its Annual Report on Form 10-K, and commencing with
the fiscal quarter ending on March 31, 2016, the Company shall deliver to the
Holder a compliance certificate containing a calculation of its Consolidated
EBITDA for such fiscal quarter. If any Quarterly Report on Form 10-Q or Annual
Report on Form 10-K required to be filed by the Company is not filed by the
expiration of any Rule 12b-25 extension period, the Company shall be deemed to
have breached the covenants contained in Section 7(b).

 

e)         Working Capital Compliance Certificate. On the last Business Day of
each calendar week, the Company shall deliver to the Holder a compliance
certificate setting forth all of the components of Working Capital for each day
during such calendar week. If the compliance certificate required to be
delivered by the Company under this Section 7(e) is not delivered to the Holder
by 5:00PM (local time in New York City, New York) on the last Business Day of
any calendar week, the Company shall be deemed to have breached the covenants
contained in Section 7(c).

 



 29 

 

 

f)         Delivery of Compliance Certificates. The Company shall deliver any
compliance certificates required under this Debenture solely to those
representatives of the Holder identified to the Company in writing by the Holder
and to no other representatives of the Holder.

 

g)         Forward. Not later than the date that is ninety (90) days after the
Original Issuance Date, the Company shall (1) cause Forward Investments, LLC
(including its successors and assigns, “Forward”) and Richard Smithline to enter
into a subordination agreement with the Holder (substantially similar to the
Subordination Agreements in form and substance) with respect to all Indebtedness
of the Company to Forward or (2) cause to be deposited into an account at PNC
Bank, National Association that is subject to a DACA, and maintain on deposit in
such account at all times while this Debenture is outstanding, an amount in cash
equal to the sum of (x) $7,200,000 and (y) 150% of the outstanding principal
amount of this Debenture. If the Company is unable to comply with the
requirements of the preceding sentence, then on the 91st first day after the
Original Issuance Date the ratio set forth in Section 7(c) shall automatically
be adjusted to 2.00:1.00 from 1.50:1.00.

 

h)         DACAs. Not later than the date that is sixty (60) days after the date
of this Agreement, the Company shall cause Bank HaPoalim, Iberia Bank and
Regions Bank to enter into deposit account control agreements with the Holder
for all accounts of the Company and its Subsidiaries maintained at such banks.
In addition, the Company shall keep all DACAs with PNC Bank, National
Association executed and delivered on the Original Issuance Date in continuous
effect until the Debentures have been indefeasibly repaid in full. The Company
shall cause the Holder to have online view access to all bank accounts with PNC
Bank, National Association, Bank HaPoalim, Iberia Bank and Regions Bank.

 

i)         White Oak Letter Agreement. By not later than February 1, 2016, the
Company shall notify the representative of the Holder identified pursuant to
Section 7(f), if (1) the Specified Consolidated Leverage Ratio (as defined in
the Loan and Security Agreement, dated October 1, 2014, by and among Vaultlogix,
White Oak Global Advisors, LLC and the other parties signatory thereto) as at
the end of the fiscal quarter ending December 31, 2015, is greater than 2.50 to
1.00 and (2) the amount that Vaultlogix would be required to prepay (the
“Required Vaultlogix Prepayment”) to White Oak Global Advisors, LLC under that
certain letter agreement dated December __, 2015, between White Oak Global
Advisors, LLC and Vaultlogix (the “White Oak Letter Agreement”). The Company
shall cause Vaultlogix to make the Required Vaultlogix Prepayment by not later
than the close of business on the date that is two (2) Business Day prior to the
due date therefor set forth in the White Oak Letter Agreement. Without limiting
any of the Holder’s rights and remedies hereunder, if such Required Vaultlogix
Prepayment is not made such date, the Holder shall have the option to required
the Company to redeem a portion of the principal amount of this Note in cash
equal to the Required Vaultlogix Prepayment, which shall be due and payable
within three (3) Business Days of Holder’s written request.

 



 30 

 

 

Section 8.         Events of Default.

 

a)         “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

i.         any default in the payment of (A) the principal amount of any
Debenture or (B) interest, liquidated damages and other amounts owing to a
Holder on any Debenture, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within three (3) Trading Days;

 

ii.         the Company shall fail to observe or perform any other covenant or
agreement contained in the Debentures (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (viii) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) five (5) Trading Days after
notice of such failure sent by the Holder or by any other Holder to the Company
and (B) ten (10) Trading Days after the Company has become or should have become
aware of such failure; provided, that any failure to observe or perform Sections
7(a)(viii), (b), (c), (d), (e), (f), (g) or (i) shall be an immediate Event of
Default without any grace period;

 

iii.         a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) any of the Transaction Documents or (B) any other material agreement, lease,
document or instrument to which the Company or any Subsidiary is obligated (and
not covered by clause (vi) below);

 

iv.         any representation or warranty made in this Debenture, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;

 

v.         the Company or any Significant Subsidiary (as such term is defined in
Rule 1-02(w) of Regulation S-X) shall be subject to a Bankruptcy Event;

 



 31 

 

 

vi.         the Company or any Subsidiary (including Vaultlogix, Data Protection
Services, LLC, U.S. and Data Security Acquisition, LLC) shall default on any of
its obligations under any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced, any Indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement that (a) involves an obligation greater than $250,000, whether such
Indebtedness now exists or shall hereafter be created, and (b) results in such
Indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;

 

vii.         the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five Trading Days;

 

viii.         the Company shall fail for any reason to deliver certificates to a
Holder prior to the second Trading Day after a Share Delivery Date or the
Company shall provide at any time notice to the Holder, including by way of
public announcement, of the Company’s intention to not honor requests for
conversions of any Debentures in accordance with the terms hereof;

 

ix.         the Company or any Guarantor shall breach any agreement delivered to
the initial Holders pursuant to Section 2.2 of the Purchase Agreement;

 

x.         a material false or inaccurate certification (including a false or
inaccurate deemed certification) by the Company that the Equity Conditions are
satisfied, the Dollar Volume Limitation has not been exceeded or as to whether
any Event of Default has occurred;

 

xi.         the electronic transfer by the Company of shares of Common Stock
through DTC or another established clearing corporation is no longer available
or is subject to a “chill”; or

 

xii.         any monetary judgment, writ or similar final process shall be
entered or filed against the Company, any subsidiary or any of their respective
property or other assets for more than $500,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of forty five (45) calendar days.

 



 32 

 

 

b)         Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at the Holder’s election, immediately
due and payable in cash at the Mandatory Default Amount; provided, that such
acceleration shall be automatic, without any notice or other action of the
Holder required, in respect of an Event of Default occurring pursuant to clause
(v) of Section  8(a). Upon the payment in full of the Mandatory Default Amount,
the Holder shall promptly surrender this Debenture to or as directed by the
Company. In connection with such acceleration described herein, the Holder need
not provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the Debenture until such time,
if any, as the Holder receives full payment pursuant to this Section 8(b). No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.

 

Section 9.         Miscellaneous.

 

a)         Notices. Any and all notices or other communications or deliveries to
be provided by the Holder hereunder, including, without limitation, any Notice
of Conversion, shall be in writing and delivered personally, by facsimile, by
email attachment, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, or such other
facsimile number, email address, or address as the Company may specify for such
purposes by notice to the Holder delivered in accordance with this Section
9(a).  Any and all notices or other communications or deliveries to be provided
by the Company hereunder shall be in writing and delivered personally, by
facsimile, by email attachment, or sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile number or email address
or address of the Holder appearing on the books of the Company, or if no such
facsimile number or email attachment or address appears on the books of the
Company, at the principal place of business of such Holder, as set forth in the
Purchase Agreement.  Any notice or other communication or deliveries hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment to the email address set forth on the
signature pages attached hereto prior to 5:30 p.m. (New York City time) on any
date, (ii) the next Trading Day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number or email
attachment to the email address set forth on the signature pages attached hereto
on a day that is not a Trading Day or later than 5:30 p.m. (New York City time)
on any Trading Day, (iii) the second Trading Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (iv) upon
actual receipt by the party to whom such notice is required to be given.

 

b)         Absolute Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed. This Debenture is a direct
debt obligation of the Company. This Debenture ranks pari passu with all other
Debentures now or hereafter issued under the terms set forth herein.         

 



 33 

 

 

c)         Lost or Mutilated Debenture. If this Debenture shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Debenture, or in lieu
of or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.

 

d)         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by applicable
law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Debenture or the transactions
contemplated hereby. If any party shall commence an action or proceeding to
enforce any provisions of this Debenture, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys’
fees and other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

 

e)         Amendments; Waivers. No provision herein may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the holders of the Debentures then outstanding or,
in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Debenture shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 



 34 

 

 

f)         Severability. If any provision of this Debenture is invalid, illegal
or unenforceable, the balance of this Debenture shall remain in effect, and if
any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates the applicable law governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law. The Company covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Company from
paying all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Debenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.

 

g)         Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Debenture shall be cumulative
and in addition to all other remedies available under this Debenture and any of
the other Transaction Documents at law or in equity (including a decree of
specific performance and/or other injunctive relief), and nothing herein shall
limit the Holder’s right to pursue actual and consequential damages for any
failure by the Company to comply with the terms of this Debenture.  The Company
covenants to the Holder that there shall be no characterization concerning this
instrument other than as expressly provided herein. Amounts set forth or
provided for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof). The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Holder and
that the remedy at law for any such breach may be inadequate. The Company
therefore agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available remedies, to an
injunction restraining any such breach or any such threatened breach, without
the necessity of showing economic loss and without any bond or other security
being required. The Company shall provide all information and documentation to
the Holder that is requested by the Holder to enable the Holder to confirm the
Company’s compliance with the terms and conditions of this Debenture.

 

h)         Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

i)         Headings. The headings contained herein are for convenience only, do
not constitute a part of this Debenture and shall not be deemed to limit or
affect any of the provisions hereof.

 

j)         Secured Obligation. The obligations of the Company under this
Debenture are secured by all assets of the Company pursuant to the Security
Agreement, dated as of December 29, 2015 between the Grantors (as defined
therein) and the Secured Parties (as defined therein).

 

*********************

 

(Signature Pages Follow)

 35 

 

 

IN WITNESS WHEREOF, the parties below have caused this Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

  InterCloud Systems, inc.       By: /s/ Daniel Sullivan   Name: Daniel Sullivan
  Title: Chief Accounting Officer   Facsimile No.  for delivery of Notices:
_______________   E-mail Address for delivery of Notices: ______________        
JGB (CAYMAN) WALTHAM LTD.           By: /s/ Brett Cohen   Name: Brett Cohen  
Title: President   Facsimile No.  for delivery of Notices: (212) 253-4093  
E-mail Address(es) for delivery of Notices:
sehrenberg@jgbcap.com, bcohen@jgbcap.com,
dshmookler@jgbcap.com, jwhite@jgbcap.com

 

 

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 10% Original Issue
Discount Senior Secured Convertible Debenture due June __, 2017 of InterCloud
Systems, Inc., a Delaware corporation (the “Company”), into shares of common
stock (the “Common Stock”), of the Company according to the conditions hereof,
as of the date written below. If shares of Common Stock are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:         

  Date to Effect Conversion:       Principal Amount of Debenture
to be Converted:       Accrued and unpaid interest thereon:       Make-Whole
Amount, if applicable:       Number of shares of Common Stock to be issued:    
      Signature:       Name:       Address for Delivery of Common Stock
Certificates:       Or       DWAC Instructions:       Broker No: ____________  
    Account No: _____________________

 

 

 

 

ANNEX B

 

HOLDER REDEMPTION NOTICE

 

The undersigned hereby exercises its right to require the Company to redeem the
10% Original Issue Discount Senior Secured Convertible Debenture due June __,
2017 (the “Debenture”) of InterCloud Systems, Inc., a Delaware corporation (the
“Company”), in accordance with Section 6(b) of the Debenture.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:

 

  Principal Amount of Debenture to be Redeemed:       Accrued and unpaid
interest thereon:       Make-Whole Amount, if applicable:       Stock Payment
Rate:       Stock Payment Amount, if applicable:       Dollar Volume Limitation:
      If applicable, cash due in respect of Excess Shares or pursuant to Section
 6(b)(v)(C):           Signature:       Name:       Wire Instructions:       Or,
if applicable       Address for Delivery of Common Stock Certificates:       Or
      DWAC Instructions:       Broker No:______________       Account
No:______________

 



 

 

 

Schedule 1

 

CONVERSION SCHEDULE

 

The 10% Original Issue Discount Senior Secured Convertible Debentures due on
June__, 2017 in the aggregate principal amount of $____________ are issued by
InterCloud Systems, Inc., a Delaware corporation. This Conversion Schedule
reflects conversions made under Section 4 of the above referenced Debenture.

 

Dated:

 

Date of Conversion
(or for first entry, Original Issue Date)

 

Amount of
Conversion

Aggregate Principal Amount Remaining Subsequent to Conversion
(or original Principal Amount) Company Attest                                  
                                     

 

 

 





 

